MEMORANDUM **
We lack jurisdiction to review the Immigration Judge’s denial of withholding of removal under the Convention Against Torture on the basis that petitioner was ineligible as a result of his prior conviction. Lemus-Galvan v. Mukasey, 518 F.3d 1081, 1083 (9th Cir.2008).
Although we have jurisdiction to review the IJ’s denial of petitioner’s motion for continuance to reapply for adjustment of status and a waiver of his conviction, Sandoval-Luna v. Mukasey, 526 F.3d 1243, 1246-47 (9th Cir.2008) (per curiam), we lack jurisdiction to review the IJ’s underlying determination that under the standard of Matter of Jean, 23 I. & N. Dec. 373 (BIA 2002), petitioner would not merit a discretionary waiver under INA § 209(c), 8 U.S.C. § 1159(c). See Mejia v. Gonzales, 499 F.3d 991, 999 (9th Cir.2007). Given the IJ’s determination, there was no abuse of discretion in denying a continuance.
We also have jurisdiction to review the IJ’s denial of deferral of removal under the CAT, which was a decision on the merits. Lemus-Galvan, 518 F.3d at 1084. Nonetheless, the IJ’s factual findings are supported by substantial evidence, and the record does not compel the conclusion that it is more likely than not that petitioner would be tortured if returned to Armenia. 8 C.F.R. § 1208.17; Bellout v. Ashcroft, 363 F.3d 975, 979 (9th Cir.2004).
DISMISSED IN PART AND DENIED IN PART.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.